UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6859



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

DWIGHT SPEARS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-53-P, CA-94-405-3-P)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Dwight Spears, Appellant Pro Se. Robert James Conrad, Jr., Assis-
tant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Spears, Nos. CR-92-
53-P; CA-94-405-3-P (W.D.N.C. Apr. 9, 1996). We deny Appellant's

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2